Exhibit 10.16

ARTHUR J. GALLAGHER & CO.

DEFERRED EQUITY PARTICIPATION PLAN

(as amended and restated)

Purpose

The purpose of this Deferred Equity Participation Plan (the “Plan”) is to
encourage key executives of Arthur J. Gallagher & Co. (together with its
subsidiaries and affiliates, the “Company”), to remain employed with the Company
until at least age 62. The retention of key executives promotes the interests of
the Company and its stockholders by providing continuity of management and
leadership and by capitalizing on the investments the Company has made in its
key executives over the years. In the event that shares of the Company’s common
stock, par value $1.00 per share (“Common Stock”) are contributed to the Plan,
such shares of Common Stock will be deemed to have been distributed under the
Arthur J. Gallagher & Co. 2009 Long-Term Incentive Plan, as amended from time to
time, or any successor plan adopted by the Company and approved by its
stockholders (the “LTIP”), and will count against the limit on the number of
shares of Common Stock available for distribution thereunder.

Section 1. Trust and Trust Funding.

(a) Trust. The Company has formed The Arthur J. Gallagher & Co. Deferred Equity
Trust (the “Trust”) pursuant to the trust agreement dated March 22, 2001, as
amended. The Trust is intended to be a “grantor trust” under the Code and the
establishment of the Trust or the utilization of the Trust for Plan benefits, as
applicable, is not intended to cause any Participant to realize current income
on amounts contributed thereto, and the Trust shall be so interpreted. Any such
funds will be subject to the claims of all bankruptcy or insolvency creditors of
the Company as provided in the Trust agreement. No Participant will have any
vested interest or secured or preferred position with respect to such funds or
have any claims against the Company hereunder except as a general creditor.

(b) Trust Funding. Between March 15 and June 15 of each calendar year, to the
extent permissible under Section 409A of the Internal Revenue Code of 1986, as
amended, and all regulations, interpretations and administrative guidance issued
thereunder (the “Code”), the Company may contribute to the Trust either:
(i) shares of Common Stock, or (ii) cash, in either case in an amount approved
by the Compensation Committee (the “Committee”) of the Company’s Board of
Directors (such contribution, the “Annual Funding”). The Committee shall
exercise all rights of ownership, including voting control, of the Trust assets
prior to distribution under the Plan.

(c) Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
the Participants and the creditors of the Company to the assets transferred to
the Trust.



--------------------------------------------------------------------------------

Section 2. Participant Accounts.

(a) Accounts. The Company shall maintain an unfunded, bookkeeping account (an
“Account”) for the benefit of each executive who participates in the Plan (a
“Participant”).

(b) Annual Funding. On or before June 15 of each year, the Chief Executive
Officer of the Company shall provide to the Committee a list of Participants and
the proposed allocation (either in dollars or on a percentage basis) of the
Annual Funding from that year that may be credited to each such Participant’s
Account (with the exception of the Chief Executive Officer’s allocation). The
Committee shall determine the allocation of the Annual Funding to be awarded to
the Chief Executive Officer and shall review the list provided by the Chief
Executive Officer of the Company and shall determine, in its sole discretion,
whether to adjust the list of Participants and the proposed allocation of the
Annual Funding to be credited to each such Participant’s Account. The Committee
shall make the final determination regarding the allocation of the Annual
Funding to be credited to each such Participant’s Account. Receiving an
allocation under the Plan in any year does not in any way entitle the
Participant to receive an allocation in any future year.

(c) Earnings. The Committee shall establish from time to time the hypothetical
investment(s) made available under the Plan from time to time for purposes of
valuing Participant Accounts (each, an “Investment”). At any time, the Committee
may, in its discretion, add one or more additional Investments under the Plan.
In addition, the Committee, in its sole discretion, may discontinue any
Investment at any time, and provide for the portions of Participants’ Accounts
designated to the discontinued Investment to be reallocated to another
Investment. While a Participant’s Account does not represent the Participant’s
ownership of, or any ownership interest in, any particular assets, the
Participant’s Account shall be adjusted in accordance with the Investment(s),
subject to the conditions and procedures set forth herein or established by the
Committee from time to time. Any notional cash earnings generated under an
Investment (such as interest and cash dividends and distributions) shall, at the
Committee’s sole discretion, either be deemed to be reinvested in that
Investment or reinvested in one or more other Investment(s) designated by the
Committee. All notional acquisitions and dispositions of Investments under a
Participant’s Account shall be deemed to occur at such times as the Committee
shall determine to be administratively feasible in its sole discretion and the
Participant’s Account shall be adjusted accordingly. In addition, a
Participant’s Account may be adjusted from time to time, in accordance with
procedures and practices established by the Committee, in its sole discretion,
to reflect any notional transactional costs and other fees and expenses relating
to the deemed investment, disposition or carrying of any Investment for the
Participant’s Account.

Section 3. Vesting. A Participant shall become vested in his or her Account upon
the earliest to occur of:

(a) the date upon which the Participant attains age 62;

(b) the date of the Participant’s death;

 

2



--------------------------------------------------------------------------------

(c) the date of a termination of the Participant’s employment by the Company
because of Disability, as defined below;

(d) the date of a termination of the Participant’s employment by the Company in
a manner that entitles the Participant to receive a severance benefit pursuant
to the Company’s Severance Plan, as then in effect; or

(e) the date upon which the Company undergoes a Change in Control, as defined
below; provided, in each case, that such Participant remains employed by the
Company from the date the Participant received the allocation to his or her
Account until the date on which such Account becomes vested (the “Vesting
Date”).

For purposes of the Plan, “Disability” shall mean the termination of the
Participant’s employment relationship at a time when the Participant is disabled
and qualifies to receive benefits under the Company’s long-term disability plan,
and “Change in Control” shall have the meaning ascribed to it in the LTIP.

Section 4. Distributions.

(a) Form of Payment. The Participant may elect to receive a distribution of his
or her Account in the form of:

(i) a lump-sum payment;

(ii) ten equal annual installment payments commencing on the Distribution Date,
and due on the next nine anniversaries of the Distribution Date; or

(iii) five equal annual installment payments commencing on the Distribution
Date, and due on the next four anniversaries of the Distribution Date.

In the event a Participant elects a lump-sum payment pursuant to
Section 4(a)(i), such payment shall be made by the end of the calendar year in
which the Distribution Date occurs, or, if later, the 15th day of the third
month following the Distribution Date. In the event a Participant elects annual
installment payments pursuant to Section 4(a)(ii) or Section 4(a)(iii): the
first such installment payment shall be made by the end of the calendar year in
which the Distribution Date occurs, or, if later, the 15th day of the third
month following the Distribution Date; and each subsequent installment payment
shall be made by the end of the calendar year in which the appropriate
anniversary of the Distribution Date occurs, or, if later, the 15th day of the
third month following the appropriate anniversary of the Distribution Date. The
amount of each installment payment shall be equal to the value of the
Participant’s Account divided by the number of installments remaining to be
paid. Under no circumstances will the Participant be permitted to directly or
indirectly designate the year of payment.

(b) Initial Distribution Election. Within 30 days after a Participant first
receives an award under the Plan, the Participant shall make a distribution
election for his or her Account on such forms and subject to such other terms
and conditions not inconsistent with this Plan as are required by the Committee.
The distribution election shall specify a Distribution Date pursuant to
Section 4(c) and a form of payment pursuant to Section 4(a). Any Participant who
fails to make such elections within such period shall be deemed to have elected
to receive a lump-sum payment on the six-month anniversary of the date on which
such Participant separates from service, as defined by Section 409A of the Code
(a “Separation from Service”), with the Company.

 

3



--------------------------------------------------------------------------------

(c) Distribution Date. The amount allocated to a Participant’s Account under the
Plan shall be distributed or commence to be distributed in the form elected by
the Participant pursuant to Section 4(a) at one of the following times occurring
on or after the Vesting Date as the Participant shall elect (the “Distribution
Date”):

(i) on the Participant’s Vesting Date; provided, however, that if a Participant
elects “Vesting Date” as his or her Distribution Date, his or her Account shall
be payable as follows:

(A) If the Participant becomes vested in his or her Account under Section 3(c)
due to a termination of the Participant’s employment by the Company because of
Disability, then no payment shall be made unless such termination of employment
constitutes a Separation from Service. In the event that such termination of
employment does not constitute a Separation from Service, then the Participant’s
Account shall still fully vest upon such termination of employment, but shall
not be payable until the next following permissible Distribution Date.

(B) If the Participant becomes vested in his or her Account under Section 3(d)
due to a termination of the Participant’s employment by the Company in a manner
that entitles the Participant to receive a severance benefit pursuant to the
Company’s Severance Plan, then no payment shall be made unless such termination
of employment constitutes a Separation from Service. In the event that such
termination of employment does not constitute a Separation from Service, then
the Participant’s Account shall still fully vest upon such termination of
employment, but shall not be payable until the next following permissible
Distribution Date.

(C) If the Participant becomes vested in his or her Account due to a Change in
Control of the Company under Section 3(e), then no payment shall be made unless
such Change in Control constitutes a “change in the ownership of the
corporation,” “a change in effective control of the corporation,” or “a change
in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Section 409A of the Code (collectively, a “Section 409A
Change in Control”). In the event that such Change in Control does not
constitute a Section 409A Change in Control, then the Participant’s Account
shall still fully vest upon such Change in Control, but shall not be payable
until the next following permissible Distribution Date.

(ii) on the six-month anniversary of the date on which such Participant
undergoes a Separation from Service with the Company after the Vesting Date; or

(iii) on the first day of any calendar year beginning after the year in which
the Participant attains age 62 but not later than the calendar year in which the
Participant attains age 70.

 

4



--------------------------------------------------------------------------------

(d) Subsequent Distribution Elections. Subject to any restrictions that may be
imposed by the Committee, a Participant may change his or her distribution
election at any time, and from time to time; provided, however, that:

(i) the election may not take effect until the first anniversary of the date on
which such election change is submitted to the Company on a form prescribed by
the Company;

(ii) no such election shall be effective if the Participant is previously
scheduled to receive distributions under the Plan within one year following the
date on which such election change is submitted to the Company;

(iii) such election provides for a Distribution Date that is at least five years
later than the previous Distribution Date, in accordance with Section 409A of
the Code;

(iv) a Participant who elects “Vesting Date” as his or her Distribution Date
under Section 4(a) shall only be permitted to make a subsequent election as to
the form of payment pursuant to Section 4(a);

(v) a Participant who does not elect “Vesting Date” as his or her Distribution
Date under Section 4(b) shall not be permitted to elect “Vesting Date” as his or
her Distribution Date under this Section 4(d).

For the avoidance of doubt, if a Participant elected to commence payment on the
first day of a specific calendar year under Section 4(c)(iii), then no
subsequent distribution election shall be effective if the effect of such
election is that payment is made or commences under Section 4(c)(iii) later than
the calendar year in which the Participant attains age 70. In the event an
election change does not become effective, the prior valid election of such
Participant shall govern the form of distribution.

(e) Death. In the event a Participant dies before such Participant’s
distribution has begun or has been paid in full, any unpaid portion of such
Participant’s vested Account under the Plan shall be paid to the beneficiary
designated by the Participant, or if no beneficiary has been designated, to the
Participant’s estate. Such unpaid portion shall be paid in a lump sum by the end
of the calendar year in which the Participant died or, if later, the 15th day of
the third month following the date of the Participant’s death. Under no
circumstances will the beneficiary be permitted to directly or indirectly
designate the year of payment.

(f) Allocations following Distribution Date. If the Participant receives an
allocation to his or her Account at any time after his or her Distribution Date,
such allocation shall not be contributed to the Plan, and shall instead be paid
in a lump-sum cash payment as of the date on which such allocation is awarded,
but in any case no later than the March 15 immediately following the year during
which such allocation is awarded.

(g) Medium of Payment. The portion of each Account, if any, that is deemed
invested in shares of Common Stock shall be distributed in shares of
unrestricted Common Stock and all other distributions under the Plan shall be
paid in cash.

 

5



--------------------------------------------------------------------------------

Section 5. Forfeitures.

(a) Termination Prior to Vesting Date. In the event a Participant’s employment
with the Company terminates prior to such Participant’s Vesting Date, then the
Participant’s Account under the Plan shall be forfeited.

(b) Violation of Restrictive Covenants. In the event a Participant violates the
provisions of Section 6 prior to the Participant’s Distribution Date or the
date(s) any payment are due after a Participant’s Distribution Date, then the
unpaid portion of the Participant’s Account under the Plan shall be forfeited.

Section 6. Restrictive Covenants; Clawback.

(a) If, at any time before the later of (i) ten years after the Vesting Date; or
(ii) two years after the final payment of any installment due to the Participant
after the Distribution Date, the Participant, in the sole determination of the
management of the Company, engages in any activity in competition with any
activity of the Company, or inimical, contrary or harmful to the interests of
the Company, including, but not limited to: (1) conduct related to his or her
employment for which either criminal or civil penalties against him may be
sought, (2) violation of Company policies, including, without limitation, the
Company’s Insider Trading Policy, (3) directly or indirectly, soliciting,
placing, accepting, aiding, counseling or consulting in the renewal,
discontinuance or replacement of any insurance or reinsurance by, or handling
self-insurance programs, insurance claims or other insurance administrative
functions (“insurance services”) for, any existing Company account or any
actively solicited prospective account of the Company for which the Participant
performed any of the foregoing functions during the two-year period immediately
preceding such termination or providing any employee benefit brokerage,
consulting, or administration services, in the areas of group insurance, defined
benefit and defined contribution pension plans, individual life, disability and
capital accumulation products, investment advisory services and all other
employee benefit areas (“benefit services”) the Company is involved with, for
any existing Company account or any actively solicited prospective account of
the Company for which the Participant performed any of the foregoing functions
during the two-year period immediately preceding such termination or, if the
Participant has not terminated employment, the date of the prohibited activity
(the term Company account as used in this Section shall be construed broadly to
include all users of insurance services or benefit services including commercial
and individual consumers, risk managers, carriers, agents and other insurance
intermediaries), (4) the rendering of services for any organization which is
competitive with the Company, (5) employing or recruiting any current or former
employee of the Company, (6) disclosing or misusing any confidential information
or material concerning the Company, or (7) participating in a hostile takeover
attempt of the Company, then the Participant’s Account shall be forfeited
effective as of the date on which the Participant enters into such activity,
unless terminated sooner by operation of another term or condition of this Plan,
and any payments made from a Participant’s Account to such Participant from and
after the Distribution Date shall be repaid by the Participant to the Company.
Such repayment shall include interest measured from the first date the
Participant engaged in any of the prohibited activities set forth above at the
highest rate allowable under Delaware law.

 

6



--------------------------------------------------------------------------------

(b) By participating in the Plan, each Participant acknowledges that the
Participant’s engaging in activities and behavior in violation of Section 6(a)
above will result in a loss to the Company which cannot reasonably or adequately
be compensated in damages in an action at law, that a breach of Section 6(a)
will result in irreparable and continuing harm to the Company and that
therefore, in addition to and cumulative with any other remedy which the Company
may have at law or in equity, the Company shall be entitled to injunctive relief
for a breach of Section 6(a) by the Participant. By participating in the Plan
each Participant acknowledges and agrees that the requirement in Section 6(a)
above that Participant disgorge and pay over to the Company any payments
received from the Participant’s Account by such Participant is not a provision
for liquidated damages. The Participant agrees to pay any and all costs and
expenses, including reasonable attorneys’ fees, incurred by the Company in
enforcing any breach of any covenant in this Plan.

(c) To the extent permitted by Section 409A, by participating in the Plan, each
Participant consents to deductions from any amounts the Company owes the
Participant from time to time (including amounts owed as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company) to the extent of the amounts the Participant
owes the Company under Section 6(a) above. Whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of set-off the full amount owed, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.

Section 7. The number of shares of Common Stock allocated to each Participant’s
Account shall be appropriately adjusted, in the sole discretion of the
Committee, to reflect any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, and
the reinvestment of cash dividends.

Section 8. Amendment or Termination of the Plan.

(a) Plan Amendment. The Company reserves the right to amend the Plan at any time
and for any reason, including such amendments as are necessary to comply with
the requirements of section 409A of the Code, by action of the Chief Executive
Officer of the Company. The Company also reserves the right to suspend the Plan
at any time, for any given calendar year or otherwise; provided, however, that
in the event of a suspension of the Plan, the Participants’ Accounts shall
remain payable in accordance with the Participant’s payment election and the
terms of this Plan

(b) Plan Termination. The Company has no obligation to maintain the Plan for any
length of time and may terminate the Plan at any time in a manner that complies
with the requirements of Section 409A of the Code. The Plan may terminate the
Plan and accelerate the time and form of payment under the Plan only as
permitted by Treasury Regulation 1.409A-3(j)(4)(ix), which generally permits:

(i) Change in Control Event. In the event of a Section 409A Change in Control of
the Company, the Plan may be terminated and liquidated pursuant to irrevocable
action taken during the period commencing thirty (30) days before and ending
twelve (12) months after the Section 409A Change in Control, but only if:
(A) all arrangements sponsored by the Company that would be aggregated with the
Plan pursuant to Treasury Regulation 1.409A-1(c) are terminated and liquidated
with respect to every participant who experienced such Section 409A Change in
Control; and (B) all amounts payable under such single plan for such
participants are paid within 12 months after the irrevocable action is taken.

 

7



--------------------------------------------------------------------------------

(ii) Liquidation and Dissolution of the Company. In the event of a complete
liquidation and dissolution of the Company, the Company shall terminate the Plan
within twelve (12) months of the liquidation and dissolution of the Company and
the value of Participant’s Accounts under the Plan shall be determined as of
that date and shall be distributed to the Participants or their beneficiaries;
provided, however, that the benefits payable under the Plan are included in the
gross income of the Participants or their beneficiaries in the latest of:
(A) the calendar year in which the Plan termination occurs; (B) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (C) the first calendar year in which the payment is
administratively practicable.

(iii) Discretionary Termination. The Company may, at its sole and absolute
discretion, determine to terminate the Plan, provided that: (A) the termination
does not occur proximate to a downturn in the financial health of the Company,
(B) all arrangements sponsored by the Company that would be aggregated with the
Plan pursuant to Treasury Regulation 1.409A-1(c) if the same Participant
participated in all of the arrangements are terminated; (C) no payments other
than the payments that would be payable under the terms of the arrangements if
the termination had not occurred are made within twelve (12) months of the
termination of the arrangements; (D) all payments are made within twenty-four
(24) months of the termination of the arrangements; and (E) the Company does not
adopt a new arrangement that would be aggregated with any terminated arrangement
under Treasury Regulation 1.409A-1(c) if the same Participant participated in
both arrangements, at any time within three (3) years following the date of
termination of the arrangements.

(c) Other Permissible Accelerations.

(i) Section 409A Failure. An acceleration of the time of payment under the Plan
to a Participant shall be permitted at any time the Plan fails to meet the
requirements of Section 409A; provided, however, that the payment made based
upon the acceleration for the failure to meet the requirements of Section 409A
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A.

(ii) Event of Taxation. If, for any reason, all or any portion of a
Participant’s Account under the Plan becomes taxable to the Participant prior to
receipt, a Participant may petition the Committee before a Change in Control, or
the trustee after a Change in Control, for a distribution of the state, local or
foreign taxes owed on that portion of his or her benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall, to the extent permissible under
Section 409A, distribute to the Participant immediately available funds in an
amount equal to the state, local and foreign taxes owed on the portion of the
Participant’s Account that has become taxable. If the petition is granted, the
tax liability distribution shall be made within 90 days of the date that the
Participant’s Account under the Plan became taxable. Such a distribution shall
affect and reduce the benefits to be paid to the Participant under the Plan.

 

8



--------------------------------------------------------------------------------

This Section 8 shall be construed and administered in a manner consistent with
Section 409A of the Code and Treasury Regulation 1.409A-3(j)(4)(ix) or the
corresponding provision in future guidance issued by the Internal Revenue
Service or the Treasury.

Section 9. Compliance with Section 409A. It is intended that any amounts payable
under this Plan will comply with Section 409A of the Code, and the regulations
promulgated thereunder, so as not to subject any Participant to the payment of
any interest and tax penalty which may be imposed under Section 409A of the
Code, and the Plan shall be interpreted accordingly; provided, however, that the
Company shall not be responsible for any such interest and tax penalties. To the
extent permissible under Section 409A of the Code, the timing of the payments or
benefits hereunder may be modified to so comply with Section 409A of the Code.
Notwithstanding any Plan provision to the contrary, to the extent any
Participant is entitled to receive a payment under the Plan upon such
Participant’s Separation from Service, such payment shall be made on the date
that is six months after the date of such Separation from Service.

Section 10. Consent to Transfer Personal Data. By participating in this Plan, a
Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section.
Participants are not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant’s ability to participate in the Plan. The Company holds certain
personal information about the Participant, that may include his or her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in the Company, or details of
all awards under the Plan, for the purpose of managing and administering the
Plan (“Data”). The Company will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and the Company may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Each Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on the Participant’s behalf to a broker or
other third party with whom the Participant may elect to deposit any shares of
stock acquired pursuant to the Plan. A Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing consent may affect the
Participant’s ability to participate in the Plan.

Section 11. Administration. This Plan shall be administered by the Committee.
The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to any award. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive. Subject to applicable law, the Committee may delegate some or all of
its power and authority hereunder to the Board or the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to the Chief Executive Officer or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer or other
person subject to Section 16 of the Securities Exchange Act of 1934, as amended,
or decisions concerning the timing or amount of an award to such an officer or
other person. No member of the Board or Committee, and neither the Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
Chief Executive Officer or other executive officer shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including attorneys’ fees) arising therefrom to the full
extent permitted by law, except as otherwise may be provided in the Company’s
Certificate of Incorporation and/or By-laws, and under any directors’ and
officers’ liability insurance that may be in effect from time to time.

 

9



--------------------------------------------------------------------------------

Section 12. Non-Transferability of Accounts. No Account shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the preceding sentence, no Account may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any such Account, such Account and all rights
thereunder shall immediately become null and void.

Section 13. Tax Withholding. The Company shall have the right to withhold or
require payment by each Participant of any Federal, state, local or other taxes
which may be required to be withheld or paid in connection with the vesting or
distribution of such Participant’s Account.

Section 14. Restrictions on Shares. Each award made hereunder shall be subject
to the requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
pursuant to an award granted under this Plan, no shares shall be so delivered
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to the Plan bear a legend indicating
that the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

Section 15. No Right of Participation or Employment. No person shall have any
right to participate in this Plan. Neither this Plan nor any award made
hereunder shall confer upon any person any right to continued employment by the
Company or affect in any manner the right of the Company to terminate the
employment of any person at any time without liability hereunder.

 

10



--------------------------------------------------------------------------------

Section 16. No Rights as Stockholder. No person shall have any right as a
stockholder of the Company with respect to any shares of Common Stock or other
equity security of the Company which is subject to this Plan unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.

Section 17. Designation of Beneficiary. If permitted by the Company, a
Participant may file with the Company a written designation of one or more
persons as such Participant’s beneficiary or beneficiaries (both primary and
contingent) in the event of the Participant’s death. Each beneficiary
designation shall become effective only when filed in writing with the Company
during the Participant’s lifetime on a form prescribed by the Company. The
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary other than such spouse. The
filing with the Company of a new beneficiary designation shall cancel all
previously filed beneficiary designations.

Section 18. Governing Law. This Plan and all determinations made and actions
taken pursuant thereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

Section 19. Claims Procedure. The claims procedure of the Arthur J. Gallagher &
Co. Employees’ 401(k) Savings and Thrift Plan shall apply to this Plan.

Section 20. Electronic Documents Permitted. Subject to applicable law,
distribution election forms and other forms or documents may be in electronic
format or made available through means of online enrollment or other electronic
transmission.

Section 21. Status of Plan. The Plan is intended to be: (i) a plan that is not
qualified within the meaning of Section 401(a) of the Code and (ii) a plan that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent. All Accounts and all credits
and other adjustments to such Accounts shall be bookkeeping entries only and
shall be utilized solely as a device for the measurement and determination of
amounts to be paid under the Plan.

Section 22. Foreign Employees. Without amending this Plan, the Chief Executive
Officer of the Company and the Committee may grant awards to eligible persons
outside the United States on such terms and conditions different from those
specified in this Plan as may in their judgment be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Chief Executive Officer and the Committee may make such
modifications, amendments, procedures, sub-plans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company operates or has employees.

 

11



--------------------------------------------------------------------------------

Pursuant to the power of amendment contained in Section 8 of the Arthur J.
Gallagher & Co. Deferred Equity Participation Plan (the “Plan”), the Plan is
hereby amended and restated in its entirety as set forth above, as of
December 22, 2010.

 

J. PATRICK GALLAGHER, JR.

/s/ J. Patrick Gallagher, Jr.

Chief Executive Officer Arthur J. Gallagher & Co.

 

12